EXHIBIT 10.4




LOAN AGREEMENT

THIS LOAN AGREEMENT (this “Agreement”), dated as of May 29, 2014, is made and
entered into by and between BREN ROAD, L.L.C., a Delaware limited liability
company (the “Borrower”) and BELL STATE BANK & TRUST, a North Dakota banking
corporation (the “Lender”).

RECITALS:

A.

The Borrower has requested that the Lender make a certain term loan in the
amount of $11,500,000 to the Borrower to refinance Indebtedness secured by
certain real property and improvements thereon, which real property is more
particularly described in the Mortgage (defined herein), and the Lender is
willing to do so upon the terms and subject to the conditions set forth herein.

B.

Within five Business Days of the date hereof, the Borrower intends to contribute
the Mortgaged Property (defined herein) to TALON BREN ROAD, LLC, a Delaware
limited liability company “Talon Bren Road”  pursuant to a Contribution
Agreement between TALON OP, L.P., a Minnesota limited partnership (“Talon OP”)
and Borrower as of even date herewith that sets forth the terms and conditions
of the contribution of property to and assumption of debt by Talon Bren Road
(the “Contribution Agreement”) and in connection with the Contribution Agreement
(i) the Borrower will assign and Talon Bren Road will assume all of the
Borrower’s obligations under this Agreement and the other Loan Documents to
which the Borrower is a party, (ii) Talon OP and TALON REAL ESTATE HOLDING
CORP., a Utah corporation (“Talon Holding”) will execute a Guaranty and an
Environmental and ADA Indemnification Agreement in favor of the Lender, in each
case in form and substance acceptable to Lender, and (iii) the Borrower, Talon
Bren Road, Talon OP and Talon Holding will execute and deliver, as applicable,
such other agreements, instruments, documents and information the Lender or
Title Company may reasonably request, all in form and substance reasonably
acceptable to the Lender (such transactions as described above, the “Talon
Transaction”).

AGREEMENTS:

NOW, THEREFORE, in consideration of the foregoing and of the terms and
conditions contained in this Agreement, and of any loans or other financial
accommodations at any time made to or for the benefit of the Borrower by the
Lender, the Borrower and the Lender agree as follows:

ARTICLE 1

DEFINITIONS AND ACCOUNTING TERMS

Section 1.1

Recitals; Defined Terms.  The Recitals set forth above are true and correct in
all material respects and are incorporated herein by reference.  As used in this
Agreement, the following terms shall have the following respective meanings:

“Agreement” means this Loan Agreement, as the same may be amended, restated,
supplemented, or otherwise modified from time to time.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as amended.

“Business Day” “ means any day that is not a Saturday, Sunday or other day on
which commercial banks in Minneapolis, Minnesota are authorized or required by
law to remain closed.

“Capital Expenditure” means any amount debited to the fixed asset account on the
balance sheet of the Borrower in respect of (a) the acquisition (including,
without limitation, acquisition by entry into a Capitalized Lease),
construction, improvement, replacement or betterment of land, buildings,
machinery, equipment or of any other fixed assets or leaseholds, and (b) to the
extent related to and not included in (a) above, materials, contract labor and
direct labor (excluding expenditures properly chargeable to repairs or
maintenance in accordance with GAAP) consistently applied.





--------------------------------------------------------------------------------

“Capital Stock” shall mean, with respect to any Person, all shares, interests,
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s capital, whether now outstanding or issued or
acquired after the date hereof, including common shares, preferred shares,
membership interests in a limited liability company, limited or general
partnership interests in a partnership or any other equivalent of such ownership
interest.

“Capitalized Lease” shall mean any lease with respect to which the lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.

“Casualty” shall have the meaning given to such term in the Mortgage.

“Change in Control” means Gerald Trooien shall fail to hold at all times 100% of
the Capital Stock of the Borrower.

“Condemnation” shall have the meaning given to such term in the Mortgage.

“Contingent Obligation” means, with respect to any Person at the time of any
determination, without duplication, any obligation, contingent or otherwise, of
such Person guaranteeing or having the economic effect of guaranteeing any
Indebtedness of any other Person (the “primary obligor”) in any manner, whether
directly or otherwise: (a) to purchase or pay (or advance or supply funds for
the purchase or payment of) such Indebtedness or to purchase (or to advance or
supply funds for the purchase of) any direct or indirect security therefor, (b)
to purchase property, securities or services for the purpose of assuring the
owner of such Indebtedness of the payment of such Indebtedness, (c) to maintain
working capital, equity capital or other financial statement condition of the
primary obligor so as to enable the primary obligor to pay such Indebtedness or
otherwise to protect the owner thereof against loss in respect thereof, or (d)
entered into for the purpose of assuring in any manner the owner of such
Indebtedness of the payment of such Indebtedness or to protect the owner against
loss in respect thereof; provided, that the term “Contingent Obligation” shall
not include endorsements for collection or deposit, in each case in the ordinary
course of business.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management, policies or activities of a
Person, whether through ownership of voting securities, by contract or
otherwise.

“Debt Service” means, with respect to any measurement period, the sum of (a) the
aggregate interest expense of the Borrower (including, without limitation,
interest paid or accrued in respect of the Obligations and imputed interest on
Capitalized Leases) paid or payable during such period, and (b) all payments of
principal in respect of Indebtedness of the Borrower (including the principal
component of any payments in respect of Capitalized Leases) paid or payable
during such period.

“Debt Service Coverage Ratio (Post-Distributions)” means the ratio, determined
for the applicable measurement period, of (a) Net Operating Income for such
period, plus unrestricted capital contributions made in cash to the Borrower in
respect of such period, minus distributions made by the Borrower during such
period, to (b) the Debt Service of the Borrower for such period, all calculated
in accordance with GAAP consistently applied.

“Debt Service Coverage Ratio (Pre-Distributions)” means the ratio, determined
for the applicable measurement period, of (a) Net Operating Income for such
period to (b) the Debt Service of the Borrower for such period, all calculated
in accordance with GAAP consistently applied.

“Default” means any event which, with the giving of notice or lapse of time, or
both, would constitute an Event of  Default.

“Default Rate” shall have the meaning given such term in Section 2.7 of this
Agreement.








2




--------------------------------------------------------------------------------

“Environmental Laws” shall mean all applicable federal, state, local and foreign
laws, common laws or regulations, rules, treaties, orders, decrees, permits,
licenses, authorizations, judgments or injunctions issued, promulgated, approved
or entered thereunder, now or hereafter in effect in each case relating to
pollution or protection of individual, public or employee health or safety or
the environment (including, without limitation, ambient and indoor air, surface
water, groundwater, soil, land surface or subsurface, and natural resources such
as wetlands, flora and fauna) including, without limitation, laws relating to
(a) emissions, discharges, releases or threatened releases of Hazardous
Substances into the environment and (b) the manufacture, processing,
distribution, use, generation, treatment, storage, disposal, transport or
handling of Hazardous Substances.

“Environmental Reports” means that certain Phase I Environmental Site Assessment
dated April 24, 2014.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
together with all regulations issued thereunder.

“Event of Default” shall have the meaning given such term in Section 7.1 hereof.

“GAAP” means United States generally accepted accounting principles set forth in
the opinions and pronouncements of the Accounting Principles Board of the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or in such other
statements by such other entity as may be approved by a significant segment of
the accounting profession, which are applicable to the circumstances as of any
date of determination.

“Governmental Requirements” means all laws, statutes, codes, ordinances, and
governmental rules, regulations and requirements applicable to the Borrower and
the Lender.

“Guarantor” shall mean, individually and/or collectively, Gerald Trooien, a
resident of the State of Minnesota, and any other Person who may, at any time or
from time to time, guaranty all or any part of the Obligations.

“Guaranty” shall mean, individually and/or collectively, each Guaranty dated as
of even date herewith executed by a Guarantor in favor of the Lender, and each
other guaranty or similar instrument executed by a Guarantor at any time,
together with any amendments, modifications, supplements, or replacements
thereto.

“Hazardous Substances” means any substance or material defined in or governed or
regulated by any Environmental Laws as a dangerous, toxic or hazardous
pollutant, contaminant, chemical, waste, material or substance, and also
expressly includes urea-formaldehyde, polychlorinated biphenyls, dioxin, radon,
lead-based paint, asbestos, asbestos containing materials, nuclear fuel or
waste, radioactive materials, explosives, carcinogens and petroleum products,
including but not limited to crude oil or any fraction thereof, natural gas,
natural gas liquids, gasoline and synthetic gas, and any other waste, material,
substance, pollutant or contaminant the presence of which on, in, about or under
any property, including the Mortgaged Property, would subject the owner or
operator thereof to any damages, penalties, fines or liabilities under any
applicable Environmental Laws.

“Indebtedness” means, with respect to any Person and without duplication, all
obligations, contingent or otherwise, of such Person which in accordance with
GAAP should be classified upon the balance sheet of such Person as liabilities,
but in any event including the following whether or not so classified: (a) any
debt or other obligation created, issued, guaranteed, incurred or assumed by
such Person for money borrowed, (b) any obligation of such Person as lessee
under any capital lease, (c) any obligation of such Person for the deferred
purchase price of property or services, (d) any guaranty, endorsement or other
Contingent Obligation in respect of Indebtedness of others, (e) any undertaking
or agreement to reimburse or indemnify any issuer of a letter of credit, (f) any
obligation secured by any lien, mortgage, pledge, charge or other encumbrance
existing on property owned by such Person or acquired subject thereto, whether
or not such obligation shall have been assumed, (g) all obligations of such
Person under conditional sale or other title retention agreements relating to
property purchase by such Person, (h) all obligations of any partnership or
joint venture as to which such Person is or may become personally liable and (i)
any obligations of such Person under any interest rate swap, collar or other
interest rate hedging agreement, including without limitation any “ISDA Master
Agreement” and confirmations thereunder.





3




--------------------------------------------------------------------------------

“Indemnification Agreement” means the Environmental and ADA Indemnification
Agreement bearing even date herewith, executed by the Borrower and each
Guarantor in favor of the Lender, and each other such indemnification agreement
executed by any Guarantor at any time, as the same may be amended, restated or
renewed from time to time, covering the Mortgaged Property.

“Investment” means the acquisition, purchase, making or holding of any stock or
other security, any loan, advance, contribution to capital, extension of credit
(except for trade and customer accounts receivable for inventory sold or
services rendered in the ordinary course of business and payable in accordance
with customary trade terms), any acquisitions of real or personal property
(other than real and personal property acquired in the ordinary course of
business) and any purchase or commitment or option to purchase stock or other
debt or equity securities of or any interest in another Person or any integral
part of any business or the assets comprising such business or part thereof. The
amount of any Investment shall be the original cost of such Investment plus the
cost of all additions thereto, without any adjustments for increases or
decreases in value, or write-ups, write-downs or write-offs with respect to such
Investment.

“Lease” means each real property lease, sublease, occupancy or concession
agreement relating to the Mortgaged Property, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

“Lien” means with respect to any Person, any security interest, mortgage,
pledge, lien, charge, encumbrance, title retention agreement or analogous
instrument or device (including the interest of each lessor under any
Capitalized Lease), in, of or on any assets or properties of such Person, now
owned or hereafter acquired, whether arising by agreement or operation of law.

“Loan” shall have the meaning given such term in Section 2.1.

“Loan Documents” shall mean this Agreement, the Note, each Guaranty, the
Mortgage, the Indemnification Agreement and each other instrument, document,
guaranty, mortgage, deed of trust, chattel mortgage, pledge, power of attorney,
consent, assignment, contract, notice, security agreement, lease, financing
statement, subordination agreement, trust account agreement, or other agreement
executed by the Borrower, any Guarantor or any other Person and delivered in
connection with this Agreement, or the Loan or the Mortgaged Property, as all of
the same may be amended, supplemented, restated, replaced or otherwise modified
from time to time.

“Material Adverse Effect” means a material adverse effect on (a) the Borrower’s
or any Guarantor’s (i) business, property, assets, operations or financial
condition or (ii) ability to perform any of its respective payment or other
Obligations under this Agreement or any of the other Loan Documents, (b) the
recoverable value of the Mortgaged Property or the Lender’s rights or interests
therein, (c) the enforceability of any of the Loan Documents, or (d) the ability
of the Lender to exercise any of its rights or remedies under the Loan Documents
or as provided by law.

“Maturity Date” means May 28, 2019.

“Mortgage” means that certain Mortgage, Security Agreement, Assignment of Leases
and Rents and Fixture Financing Statement of even date herewith, executed by the
Borrower in favor of the Lender encumbering the Mortgaged Property to secure
payment of the Note and the Borrower’s other obligations under the Loan
Documents, as the same may be amended, restated, renewed, supplemented or
otherwise modified from time to time.

“Mortgaged Property” shall have the meaning given to such term in the Mortgage.

“Net Operating Income” means, with regard to any measurement period, the sum of
(a) Project Operating Income during such period, minus (b) Project Operating
Expenses during such period.

“Note” means that certain promissory note of even date herewith made payable by
the Borrower to the order of the Lender in the principal amount of $11,500,000,
as the same may be amended, restated, renewed, supplemented or otherwise
modified from time to time.





4




--------------------------------------------------------------------------------

“Obligations” means any and all of the liabilities, obligations and indebtedness
of the Borrower to the Lender of any kind or nature, howsoever created, arising
or evidenced, whether direct or indirect, absolute or contingent, now or
hereafter existing or due or to be due, and whether joint, several, or joint and
several arising under this Agreement, the Note, the Mortgage and the other Loan
Documents, and including all interest, charges, expenses, fees and any other
sums chargeable to Borrower under any of the Loan Documents.  The term
“Obligations” shall also include any and all amendments, extensions, renewals,
refundings or refinancings of any of the foregoing.

“Organizational Documents” means (a) as to any  corporation, the certificate or
articles of incorporation or association, the bylaws, any unanimous shareholder
agreement or declaration, any certificate of determination or instrument
relating to the rights of preferred shareholders of such corporation, any
shareholder rights agreement or voting trust agreement and all other documents
of a comparable nature, (b) as to any limited liability company, the articles of
organization, the operating agreement, any unanimous member agreement or voting
trust agreement and all other documents of a comparable nature, (c) as to any
partnership, its partnership agreement, its certificate of partnership and all
other documents of the nature described above, and (d) as to any other entity,
its organizational or governing documents and all other documents of the nature
described above.

“Permits” means collectively all conditional use permits and certificates of
occupancy and all other permits and licenses, if any, required to be obtained by
the Borrower in connection with operations conducted on the Mortgaged Property.

“Permitted Encumbrances” shall have the meaning given such term in Section 6.7
hereof.

“Person” means any natural person, corporation, partnership, limited
partnership, joint venture, limited liability company, firm, association, trust,
unincorporated organization, government, government entity or any other entity,
whether acting as an individual, fiduciary or in any other capacity.

“Personal Property” shall have the meaning given to such term in the Mortgage.

“Project Operating Expenses” means all normal and reasonable expenses of owning,
operating, leasing, managing, maintaining and occupying the Mortgaged Property,
when actually paid by the Borrower, including but not limited to (a) all
payments to, for the benefit of or required in connection with personnel
employed to manage, operate and maintain the Mortgaged Property, including but
not limited to wages, salaries, uniform allowances, medical and/or life
insurance, pension and other employee benefit payments, workers’ compensation
insurance payments, unemployment insurance payments, and FICA and other payroll
taxes; (b) all utility charges, including but not limited to electric, gas, oil,
water, sanitary sewer, storm sewer, and trash and rubbish removal charges; (c)
all costs of heating, lighting, ventilating and air conditioning the Mortgaged
Property; (d) all premiums for hazard, casualty, rent loss and liability
insurance carried upon the Mortgaged Property; (e) ad valorem real estate and
personal property taxes, installments of special assessments and sales tax
payments; (f) all Mortgaged Property building, grounds, driveway and parking
area maintenance and repair expense, including the cost of supplies, tools and
equipment therefor; (g) all costs of janitorial services, tools, equipment and
supplies; (h) reasonable and customary management fees (which, if a manager has
not been engaged to manage the Mortgaged Property, shall be assumed to be 5% of
the Project Operating Income); (i) all landscaping, lawn, shrub and tree
trimming, fertilizing and care expenses; (j) all equipment lease payments to the
extent not included in (f) above; (k) all snow and ice removal expenses; (l) all
advertising and promotion expenses; (m) all expenses related to the delivery of
cable television, internet access, telephone and similar services to tenants of
the Mortgaged Property for a fee; (n) all security expenses; (o) all costs of
printing, stationery and office supplies; (p) attorneys’ fees and accountants’
fees incurred in the ordinary course of operation of the Mortgaged Property, and
(q) reserves, if any, required by the terms of the Loan Documents for
replacements, capital expenditures, leasing commissions, tenant improvements and
other items, provided, however, Project Operating Expenses shall not include (i)
payments of principal, interest and/or late charges upon the Loan; or (ii)
depreciation of the Mortgaged Property.  In calculating Project Operating
Expenses for any given month, Project Operating Expenses shall include
one-twelfth of any annual expenditure, such as taxes and insurance.








5




--------------------------------------------------------------------------------

“Project Operating Income” means all gross receipts, income, payments and
consideration resulting from the operation, leasing and occupancy of the
Mortgaged Property, when actually received by the Borrower including but not
limited to rentals and other fees and charges payable by anyone pursuant to a
Lease (including reimbursements, if any, for Project Operating Expenses);
deferred property management fees; late charges; interest on delinquent rents;
interest on security and other deposits (to the extent that the same is not
required by law to be paid to tenants); fees for cable television, internet
access, telephone and similar services provided to the tenants of the Mortgaged
Property and vending machine income, provided, however Project Operating Income
shall not include (i) proceeds of casualty insurance and of Condemnation or (ii)
proceeds of any sale or refinancing of all or any portion of the Mortgaged
Property or any interest therein.

“Regulatory Change” means any change after the date of this Agreement in
federal, state or foreign laws or regulations or the adoption or making after
such date of any interpretations, directives or requests applying to a class of
Lenders including the Lender under any federal, state or foreign laws or
regulations (whether or not having the force of law) by any court or
governmental or monetary authority charged with the interpretation or
administration thereof.

“Rent Roll” shall have the meaning given such term in Section 4.13.

“Rents” shall have the meaning given to such term in the Mortgage.

“Subordinated Indebtedness” means any Indebtedness of the Borrower which is
subordinated in right of payment and collateral security to the Obligations and
Liens of Lender in a manner and to an extent acceptable to the Lender in its
discretion.




“Subsidiary” means any Person of which or in which the Borrower and its other
Subsidiaries own directly or indirectly 50% or more of: (a) the combined voting
power of all classes of stock having general voting power under ordinary
circumstances to elect a majority of the board of directors of such Person, if
it is a corporation, (b) the capital interest or profit interest of such Person,
if it is a partnership, limited liability company, joint venture or similar
entity, or (c) the beneficial interest of such Person, if it is a trust,
association or other unincorporated organization.

“Title Company” means Guaranty Commercial Title, Inc., as agent for Stewart
Title Guaranty Company.

“Title Policy” means a final ALTA Loan Policy insuring the Lien of the Mortgage,
dated as of the date of recording of the Mortgage, containing such endorsements
and assurances as the Lender may require, and containing only those exceptions
approved by the Lender.

Section 1.2

Accounting Terms and Calculations.  Except as may be expressly provided to the
contrary herein, all accounting terms used herein shall be interpreted and all
accounting determinations hereunder shall be made in accordance with GAAP
consistently applied.

Section 1.3

Other Definitional Terms, Terms of Construction.  The words “hereof,” “herein”
and “hereunder” and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement.  References to Sections, Exhibits, Schedules and like references are
to Sections, Exhibits, Schedules and the like of this Agreement unless otherwise
expressly provided.  The words “include,” “includes” and “including” shall be
deemed to be followed by the phrase “without limitation.”  Unless the context in
which used herein otherwise clearly requires, “or” has the inclusive meaning
represented by the phrase “and/or”.  The singular of any word shall include the
singular and the plural of such word.  All incorporations by reference of
covenants, terms, definitions or other provisions from other agreements are
incorporated into this Agreement as if such provisions were fully set forth
herein, and include all necessary definitions and related provisions from such
other agreements.  All covenants, terms, definitions and other provisions from
other agreements incorporated into this Agreement by reference shall survive any
termination of such other agreements until the obligations of the Borrower under
this Agreement and the Note is irrevocably paid in full.








6




--------------------------------------------------------------------------------



Section 1.4

Resolution of Drafting Ambiguities.  The Borrower acknowledges and agrees that
it was represented by counsel in connection with the execution and delivery
hereof, that it and its counsel reviewed and participated in the preparation and
negotiation hereof and that any rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation hereof.

ARTICLE 2

TERMS OF LENDING

Section 2.1

Loan.  Upon the terms and subject to the conditions hereof and of the other Loan
Documents and in reliance upon the warranties of the Borrower herein, the Lender
agrees to make a loan to the Borrower in the amount equal to $11,500,000 (the
“Loan”), which Loan shall be evidenced by the Note, and shall be disbursed to
the Borrower as follows: (i) first, on the date hereof, in an amount sufficient
to repay existing Indebtedness secured by the Mortgaged Property in full (the
“Initial Disbursement”), and (ii) second, upon closing the Talon Transaction, in
an amount equal to the remaining amount of the Loan after giving effect to the
Initial Disbursement.

Section 2.2

Interest.  Interest on the Loan shall accrue at an annual rate equal to 4.65%.
 The Lender’s internal records of applicable interest rates shall be
determinative in the absence of manifest error.

Section 2.3

Payments.

(a)

Combined principal and interest payments in an amount equal to $____________ are
payable monthly beginning July 8, 2014, and on the eighth day of each
consecutive month thereafter.

(b)

The entire unpaid principal balance and all accrued interest shall be due and
payable in full on the Maturity Date.

All payments shall be applied first to accrued interest, then to the payment of
the principal balance and then to late payment charges, fees and expenses;
provided, however, if an Event of Default exists, the Lender may elect to apply
any payments in any order as it deems appropriate.  Payments and prepayments of
principal of, and interest on, the Note and all fees, expenses and other
obligations under the Loan Documents shall be made without set-off or
counterclaim in immediately available funds not later than 1:00 p.m.,
Minneapolis time, on the dates due at the main office of the Lender in
Minneapolis, Minnesota.  Funds received on any day after such time shall be
deemed to have been received on the next Business Day of the Lender.  Whenever
any payment to be made hereunder or on the Note shall be stated to be due on a
day which is not a Business Day of the Lender, such payment shall be made on the
next succeeding Business Day of the Lender and such extension of time shall be
included in the computation of any interest or fees.  The Borrower hereby
authorizes the Lender to charge the Borrower’s Collection Account (as defined in
Section 5.16) or such other account as the Borrower may from time to time
designate, for scheduled payments of principal and interest due hereunder, all
without notice to or further authorization from Borrower.

Section 2.4

Use of Proceeds.  The proceeds of the Loan shall be used to refinance
Indebtedness encumbering the Land (as defined in the Mortgage) prior to the
closing of the Loan.





7




--------------------------------------------------------------------------------




Section 2.5

Prepayments.  The Borrower may prepay the Loan, in whole, at any time, subject
to the payment of all accrued and unpaid interest on the amount prepaid and
payment of the Prepayment Fee (as defined below), if applicable.  

(a)

If the Borrower prepays the Loan prior to the Maturity Date, the Borrower will
pay the Lender a prepayment fee in an amount equal to 3.00% of the amount
prepaid (the “Prepayment Fee”), provided, however, Borrower may make prepayments
during each fiscal year in an aggregate amount not to exceed the Net Operating
Income of the prior fiscal year without paying a Prepayment Fee and provided,
further, that partial prepayments resulting from any damage or destruction or a
Condemnation of the Mortgaged Property shall be permitted and no Prepayment Fee
shall be payable with respect thereto.  The Prepayment Fee will be due and
payable at the time of such prepayment of the Loan and will be fully earned when
paid.

(b)

Any prepayment of the Loan shall be applied to the installments due on the Note
in the inverse order of maturity.  Any amount paid or prepaid in respect of the
Loan may not be reborrowed.

Section 2.6

Expenses and Advances Secured by Mortgages.  All disbursements, advances or
payments made by the Lender hereunder, all amounts expended by the Lender
pursuant to Section 8.2 hereof, the Lender’s reasonable attorneys’ fees, if any,
and all other loan expenses, as and when advanced or incurred by the Lender,
will be secured by the Mortgage and the other Loan Documents.

Section 2.7

Default Rate.  If the Loan has not been repaid on or before the Maturity Date,
or if an Event of Default occurs, then the per-annum interest rate provided for
herein shall, at the sole option of the Lender, thereafter be increased and
shall be payable on the whole of the unpaid principal balance at a rate equal to
3% per annum in excess of the rate of interest then in effect hereunder
(hereinafter referred to as the “Default Rate”), which Default Rate, if imposed,
shall be effective as of the date of the occurrence of such Event of Default.
 The Default Rate, if imposed, shall continue until the Event of Default has
been waived or cured to the Lender’s satisfaction.

Section 2.8

Limitation on Interest Rate.  If for any reason whatsoever the interest and
other consideration payable to the Lender under the Loan Documents exceeds the
limit prescribed by any applicable usury statute or any other applicable law,
then such interest and other consideration shall be reduced to the limit
provided in such statute or law, so that in no event shall such interest and
other consideration be in excess of such limit.  If any payments of interest or
other consideration have been made to the Lender in excess of such limits, such
excess amount shall be applied to the principal balance or, if the Loan has been
fully paid, refunded to the Borrower.

Section 2.9

Late Payment Charge.  In the event that any required payment of principal or
interest hereunder is not made within five days after the due date thereof, the
Borrower shall pay to the Lender a late payment charge equal to 5% of the amount
of the overdue payment, for the purpose of reimbursing the Lender for a portion
of the expense incident to handling the overdue payment.  This late payment
charge shall not be prorated on a daily basis as payments are received by the
Lender.  This provision shall not be deemed to excuse a late payment or to be a
waiver of any other rights the Lender may have, including the right to declare
the entire unpaid principal balance and accrued interest immediately due and
payable.  The Borrower agrees that the “late payment charge” is a provision for
liquidated damages and represents a fair and reasonable estimate of the damages
the Lender will incur by reason of the late payment, considering all
circumstances known to the Borrower and the Lender on the date hereof.  The
Borrower further agrees that proof of actual damages will be difficult or
impossible to ascertain.

Section 2.10

Origination Fee.  In addition to all other sums payable to the Lender hereunder
and under the other Loan Documents, the Borrower shall pay to the Lender
concurrently with the execution hereof a wholly-earned non-refundable
origination fee of $115,000 (the “Origination Fee”).





8




--------------------------------------------------------------------------------




Section 2.11

Escrow Fund.  Commencing on July 8, 2014, Borrower shall deposit with Lender
monthly, on the same date as payments are made pursuant to Section 2.3, the
amount reasonably estimated by the Lender to be necessary to enable the Lender
to pay, at least five days before they become due, all taxes, assessments and
governmental charges against the Mortgaged Property and the premiums upon all
insurance required hereby to be maintained with respect to the Mortgaged
Property.  All funds so deposited shall secure the Obligations.  Such deposits
shall be held by the Lender, or its nominee, in a non-interest bearing account
and may be commingled with other funds.  Such funds shall not be, nor be deemed
to be, trust funds.  Such deposits shall be used to pay such taxes, assessments,
and governmental charges against the Mortgaged Property and insurance premiums
when due.  If at any time the funds are less than the amount deemed reasonably
necessary by the Lender to pay such Impositions and insurance premiums when due,
the Borrower shall pay to the Lender any amount necessary to make up the
deficiency within five Business Days after written notice from the Lender to the
Borrower requesting payment thereof.  Any excess sums so deposited shall be
retained by the Lender and shall be applied to pay said items in the future,
unless the Obligations have been paid and performed in full, in which case all
excess sums so paid shall be refunded to the Borrower.  Upon the occurrence of
an Event of Default, the Lender may apply any funds in said account against the
Obligations in such order as the Lender may determine.

Section 2.12

Reserve Accounts.

(a)

Commencing July 8, 2014, Borrower shall deposit with Lender monthly on the same
date as payments pursuant to Section 2.3 an amount equal to 2.5% of the Rents
received in the immediately preceding month (the “Replacement Reserve Funds”).
 All Replacement Reserve Funds so deposited shall secure the Obligations.  The
Replacement Reserve Funds shall be held by the Lender, or its nominee, in a
non-interest bearing account and may be commingled with other funds.

(b)

So long as no Default or Event of Default has occurred and is continuing,
Borrower may request disbursement of the Replacement Reserve Funds for the
purpose of reimbursing the Borrower for the costs of tenant improvements or
capital repairs, replacements, or improvements of the Mortgaged Property (other
than routine maintenance)(“Replacements”), and Lender shall release to Borrower
such funds (each, a “Reserve Advance”) upon satisfaction of the following
conditions:

(i)

No Event of Default has occurred and is continuing;

(ii)

Borrower shall deliver invoices and such other supporting evidence as may be
requested to establish the cost or value of the Replacements for which Borrower
is requesting a Reserve Advance;

(iii)

Borrower shall deliver (A) executed waivers of mechanic’s liens or materialmen’s
liens from Borrower’ contractors, in the aggregate amount of the lienable costs
of the Replacements payable from the Reserve Advance, together with (B) a waiver
of mechanic’s liens and/or materialmen’s liens, executed by each other
contractor to which any portion of any preceding Reserve Advances were paid,
covering liens for all work done and materials supplied for which disbursement
was made from the Replacement Reserve Funds, all in form and substance
acceptable to the Lender;

(iii)

If requested by Lender, a title search showing no mechanic’s or materialmen’s
liens or other liens have been placed against the Mortgaged Property, except as
approved by Lender in writing, and if necessary an endorsement to the Title
Policy.




Section 2.13

Collection Account Proceeds.  Lender shall apply all funds credited to the
Collection Account set forth in Section 5.16 as follows:

(a)

First, to Borrower’s obligations pursuant to Section 2.11;

(b)

Second, to Borrower’s obligations pursuant  to Section 2.12(a);





9




--------------------------------------------------------------------------------



(c)

Third, to Borrower’s obligations  pursuant to Section 2.3; and

(d)

Fourth, provided no Default or Event of Default has occurred and is continuing,
to Borrower’s operating account with Lender.  

ARTICLE 3

CONDITIONS PRECEDENT

Unless otherwise agreed by the Lender in writing, the Lender will not be
obligated to make the Loan and disburse the Loan proceeds unless and until the
following conditions are satisfied in a manner satisfactory to the Lender:

Section 3.1

Loan Documents, Related Agreements and Information.  Other than documents
delivered solely in connection with the Talon Transaction, the Lender shall have
received on or before the date of this Agreement all of the agreements,
documents, instruments and other items set forth on the closing checklist
attached hereto as Exhibit 3.1, each executed (where applicable) and in form and
substance satisfactory to the Lender.

Section 3.2

Approvals.  The Lender shall have received (i) satisfactory evidence that the
Borrower and the Guarantors, if any, have obtained all required consents and
approvals of all Persons including all requisite governmental authorities, to
the execution, delivery and performance of this Agreement and the other Loan
Documents and the consummation of the transactions contemplated hereby or (ii)
an officer’s certificate in form and substance reasonably satisfactory to the
Lender affirming that no such consents or approvals are required.

Section 3.3

Mortgaged Property.  Neither the Mortgaged Property nor any portion of the other
collateral described in any of the other Loan Documents shall have suffered any
material damage or loss, or be subject to any Condemnation or similar
proceeding.

Section 3.4

Fees and Expenses.  At the closing of the Loan, the Lender shall have received
all fees and amounts due and payable by the Borrower as of the date hereof,
including without limitation the Origination Fee and all reasonable fees and
expenses of counsel to the Lender payable pursuant to Section 8.2.

Section 3.5

Perfection.  The Mortgage, UCC-1 fixture financing statement, any UCC-1
financing statements and any other Loan Document creating or evidencing a lien
or security interest which the Lender requires to be filed of record, shall have
been appropriately filed to the satisfaction of the Lender and the priority and
perfection of the Lien created thereby shall have been established to the
satisfaction of the Lender.

Section 3.6

No Default.  All representations and warranties of the Borrower and each
Guarantor made in this Agreement and the other Loan Documents shall remain true
and correct and no Default or Event of Default shall have occurred and be
continuing under this Agreement, any Guaranty or any other Loan Document.

Section 3.7

Other.  The Lender shall have received such other documents, instruments or
agreements as the Lender or the Title Company may have reasonably requested in
connection with this Agreement or the Loan.








10




--------------------------------------------------------------------------------




ARTICLE 4

REPRESENTATIONS AND WARRANTIES

To induce the Lender to make the requested Loan hereunder, the Borrower
represents and warrants to the Lender as of the date of this Agreement that:

Section 4.1

Organization, Standing, Qualification, Etc. of Borrower.  The Borrower is a
limited liability company duly formed and validly existing and in good standing
under the laws of the State of Delaware and has all requisite power and
authority to own its properties and to carry on its business as now conducted in
the state in which the Land is located, to enter into this Agreement and the
other Loan Documents to which it is a party and to perform its obligations
hereunder and thereunder.  The execution, delivery and performance by the
Borrower of this Agreement and the other Loan Documents to which it is a party
have been duly authorized by all necessary company action and when executed and
delivered will be the legal and binding obligations of the Borrower, subject to
limitations as to enforceability which might result from bankruptcy, insolvency,
moratorium and other similar laws affecting creditors' rights generally and
subject to limitations on the availability of equitable remedies.  Except for
consents, approvals and exemptions previously obtained (copies of which have
been delivered to the Lender), no approval of or exemption by any Person is
required in connection with the Borrower’s execution, delivery and performance
of this Agreement, the Note and the other Loan Documents to which it is a party.
 To the Borrower’s knowledge, it is not in default (beyond any applicable grace
period) in the performance of any agreement, order, writ, injunction, decree or
demand to which it is a party or by which it is bound.

Section 4.2

Fee Title.  The Borrower is the owner of the Mortgaged Property consisting of
real estate in fee simple and of personal property described in the Mortgage
delivered herewith, and has no knowledge of any unrecorded claims, liens, or
encumbrances against the Mortgaged Property other than the Permitted
Encumbrances.

Section 4.3

Approval.  To the Borrower’s knowledge, the use of the Mortgaged Property
complies with all applicable zoning and Environmental Laws affecting the
Mortgaged Property and all requirements for such use have been satisfied.

Section 4.4

Utility Availability.  All utility services necessary for the operation of the
Improvements (as defined in the Mortgage) for its intended purposes are
available at the boundaries of the Land, including water, storm and sanitary
sewer, drainage, gas, electric and telephone facilities.

Section 4.5

Taxes.  The Borrower (or to the extent Borrower is disregarded for tax purposes,
Guarantor) has filed all federal, state and other income and other tax returns
required to be filed, if any, which returns properly reflect taxes owed for the
period covered thereby and it has paid or made appropriate provisions for the
payment of all taxes which may become due pursuant to said returns and for the
payment of all present installments of any assessments, fees and other
governmental charges upon it or upon any of its property, except for such
returns the failure to file, and such taxes the failure to pay, could not
reasonably be expected to result in a Material Adverse Effect.

Section 4.6

Financial Statements and No Material Adverse Change.  The Borrower’s annual
financial statements as of December 31, 2013 as heretofore furnished to the
Lender, fairly present the financial condition of such Person.  As of the date
on which the financial statements of the Borrower and the Guarantor, if any,
were last provided to the Lender, neither the Borrower nor the Guarantor had any
material obligation, contingent liability, liability for taxes or long-term
lease obligation which is not reflected in such financial statements, or in the
notes thereto.  Since the date such financial statement was last provided, no
Material Adverse Effect has occurred with respect to the Borrower or any
Guarantor.





11




--------------------------------------------------------------------------------




Section 4.7

Litigation.  There are no actions, suits or proceedings pending or, to the
knowledge of the Borrower, threatened against or affecting the Borrower or the
Mortgaged Property which, if determined adversely to the Borrower, could
reasonably be expected to result in a Material Adverse Effect. Neither the
Borrower nor the Mortgaged Property is in violation of any Governmental
Requirement where such violation could reasonably be expected to result in a
Material Adverse Effect.

Section 4.8

Subsidiaries.  The Borrower has no Subsidiaries.

Section 4.9

Employee Benefit Plans.  Except as disclosed in writing to the Lender:  (a) the
Borrower does not have an employee benefit plan as defined in Section 3(1) of
ERISA, whether or not subject to ERISA (“Plan”); (b) no assets of the Borrower
constitute assets of any such plan under ERISA regulations or rulings; (c) with
respect to any such plan that the Borrower sponsors, participates in or has
fiduciary duties with respect to, the Borrower has materially complied with all
federal and state laws, plan documents and funding requirements; (d) the
Borrower does not sponsor, participate in, or have fiduciary duties with respect
to any defined benefit pension plan subject to Title IV of ERISA or any
multi-employer pension plan as defined in Section 3(37)(A) of ERISA or any plan
providing medical or other welfare benefits to retirees or other former
employees (except as required by federal or state law); and (e) the Borrower is
not (and has not ever been) a member of a group of trades or businesses (whether
or not incorporated) that is treated as a single employer under Section 414 of
the Internal Revenue Code.

Section 4.10

Federal Reserve Regulations.  The Borrower is not engaged principally or as one
of its primary activities, in the business of extending credit for the purpose
of purchasing or carrying margin stock (as defined in Regulation U of the Board
of Governors of the Federal Reserve System or any successor thereto).

Section 4.11

Environmental, Health and Safety Laws.  Except as otherwise disclosed in the
Environmental Reports provided to the Lender pursuant to this Agreement, there
does not exist any violation by the Borrower of any applicable federal, state or
local law, rule or regulation or order of any government, governmental
department, board, agency or other instrumentality relating to environmental,
pollution, health or safety matters with respect to the Mortgaged Property or
which would require a material expenditure by the Borrower to cure, except where
such violations, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. The Borrower has not received
any notice to the effect that the Mortgaged Property is not in material
compliance with any such law, rule, regulation or order or notice that it or its
property is the subject of any governmental investigation evaluating whether any
remedial action is needed to respond to any release of any toxic or hazardous
waste or substance into the environment, which non-compliance or remedial action
could reasonably be expected to have a Material Adverse Effect.

Section 4.12

Solvency.  On the date hereof, (a) the present saleable value of the assets of
the Borrower is in excess of the total amount of its liabilities (including for
purposes of this definition all liabilities, whether or not reflected on a
balance sheet prepared in accordance with GAAP, and whether direct or indirect,
fixed or contingent, secured or unsecured, disputed or undisputed); and (b) the
Borrower will be able to pay its debts and obligations as they mature in the
ordinary course of its business; and (c) the Borrower does not have unreasonably
small capital to carry out its business.  For the purpose of this Section 4.12,
“present fair saleable value” means the value which would be realized from an
interested purchaser aware of all relevant information relating to the assets or
group of assets being sold and who is willing to purchase under ordinary selling
conditions in an existing and not theoretical market if the assets or group of
assets are disposed within a period of six months to one year.

Section 4.13

Leases.  Set forth on Schedule 4.13 is a true, correct and complete rent roll
listing (a) each Lease affecting all or any portion of the Mortgaged Property,
(b)  the tenants (each, a “Tenant”) having rights under each such Lease, and (b)
a statement of the (i) the term of each such Lease, (ii) number of square feet
subject to such lease, and (iii) monthly rent payments owing under each Lease
(the “Rent Roll”).  Except as specifically shown on Schedule 4.13, no Lease has
been terminated, amended in a material manner or modified in a material manner.
 There are no agreements, written or oral, with any of the Tenants other than as
described on Schedule 4.13.  Neither the Borrower nor any of the Tenants is in
default under its respective obligations under the respective Leases, and none
of the Tenants claims any offsets or charges against the Borrower nor any
defenses to enforcement of the Leases.  None of the Tenants has prepaid rent for
more than one month in advance.





12




--------------------------------------------------------------------------------



Section 4.14

No Mechanic’s/Construction Liens.  The Borrower has not, as of the date hereof,
permitted any work on the Mortgaged Property which could give rise to a lien on
the Mortgaged Property or, if such work has commenced, has provided adequate
waivers, indemnifications and other assurances to the Title Company so that the
Title Policy and all endorsements thereto can be issued without exception for
filed or unfiled mechanics, construction or similar liens.

Section 4.15

Purpose of Loan.  The Borrower has requested and is using the Loan for business
purposes, and not for any agricultural or consumer purpose.

Section 4.16

No Defaults under Loan Documents or Other Agreements.  There is no Default or
Event of Default by the Borrower under any Loan Document or any default or event
of default under any other document to which the Borrower is a party and which
relates to the ownership, occupancy, use, development, construction or
management of the Mortgaged Property or which relates to any Indebtedness of the
Borrower to the Lender or any other Person.

Section 4.17

Survival of Representations.  All representations and warranties contained in
this Article 4 and in the Mortgage shall survive the delivery of the Note and
any investigation at any time made by or on behalf of the Lender shall not
diminish its rights to rely thereon.

Section 4.18

No Violation of Other Agreements or Laws.  The execution, delivery and/or
performance of the Loan Documents will not (a) violate or contravene any
provision of the Borrower’s Organizational Documents, or (b) violate any law,
ordinance or regulation by which the Borrower may be bound or affected.

Section 4.19

Guarantees and Contingent Obligations.  Other than obligations arising in the
ordinary course of business from the endorsement of negotiable instruments for
deposit or collection (or similar transactions), the Borrower has no Contingent
Obligations.

ARTICLE 5

AFFIRMATIVE COVENANTS

The Borrower hereby covenants and agrees with the Lender as follows:

Section 5.1

Financial Statements and Reports.  The Borrower will furnish, or caused to be
furnished, to the Lender:

(a)

As soon as available and in any event within 120 days after the end of each
fiscal year of the Borrower, company prepared financial statements of the
Borrower consisting of at least statements of income, cash flow and
stockholders’ equity, and a consolidated and consolidating balance sheet as at
the end of such year, setting forth in each case in comparative form respective
figures for the corresponding date and period in the prior fiscal year, signed
by an officer of the Borrower stating that such financial statements present
fairly the financial condition of the Borrower and that the same have been
prepared in accordance with GAAP (or such other principles reasonably acceptable
to Lender) consistently applied (subject to year-end adjustments).

(b)

[Intentionally Omitted].

(c)

As soon as available and in any event within 30 days after the date on which it
is required to be filed with the applicable taxing authority (as such date may
be extended by appropriate extension applications), copies of each tax return
(including all supporting schedules) for each taxable year prepared by a
certified public accountant reasonably satisfactory to Lender and filed by the
Borrower with the Internal Revenue Service, and copies of each request for an
extension of time for filing of any such return submitted by the Borrower.





13




--------------------------------------------------------------------------------



(d)

As soon as available and in any event within 120 days after the end of each
fiscal year of the Borrower, an updated Rent Roll for the Mortgaged Property, in
form and substance reasonably acceptable to the Lender.

(e)

Together with the financial statements furnished by the Borrower under Section
5.1(a) a compliance certificate signed by an officer of the Borrower, in the
form of Exhibit A or such other form as the Lender from time to time reasonably
require dated the date of such annual financial statements or such quarterly
financial statements, as the case may be, to the effect that no Default or Event
of Default has occurred and is continuing, or, if there is any such event,
describing it and the steps, if any, being taken to cure it, and containing a
computation of, and showing compliance with, each of the financial ratios and
restrictions contained in Article 5.

(f)

Immediately upon any officer of the Borrower becoming  aware of any Default or
Event of Default, a notice to Lender describing the nature thereof and what
action the Borrower proposes to take with respect thereto.

(g)

Immediately upon becoming aware of the occurrence thereof, notice of any
violation as to any environmental matter by the Borrower or any Guarantor or of
the commencement of any judicial or administrative proceeding with respect to
the Mortgaged Property relating to health, safety or environmental matters,
which could reasonably be expected to result, either individually or in the
aggregate, in a Material Adverse Effect.

(h)

From time to time, such other information regarding the business, operation and
financial condition of the Borrower and the Mortgaged Property as the Lender may
reasonably request, including annual verification of insurance coverage and
semi-annual verification of property tax and assessment payment.

Section 5.2

Books and Records.  The Borrower will keep adequate and proper records and books
of account of its use and operation of the Mortgaged Property.

Section 5.3

Inspection.  The Borrower will permit any Person designated by the Lender to (a)
visit and inspect the Mortgaged Property, (b) inspect the Borrower’s books and
financial records, (c) examine and make copies of such books and financial
records of the Borrower, and to discuss the financial affairs, finances and Loan
with its officers at such reasonable times and intervals as the Lender may
designate, all of which shall be at the expense of the Borrower.

Section 5.4

Existence.  The Borrower will maintain (a) its existence in good standing under
the laws of the jurisdiction of its formation and (b) its qualification to
transact business in (i) the jurisdiction where the Mortgaged Property is
located and (ii) each other jurisdiction where failure to so qualify could
reasonably be expected to result in a Material Adverse Effect.

Section 5.5

Notice of Litigation.  The Borrower will give prompt written notice to the
Lender of (a) the commencement of any action, suit, litigation or proceeding
before any court or arbitrator or any governmental department, board, agency or
other instrumentality affecting the Borrower or the Mortgaged Property and (b)
the rendering of a judgment or decision in such action, suit, litigation or
proceeding, which in either of (a) or (b) above could reasonably be expected to
result, whether individually or in the aggregate, in a Material Adverse Effect.

Section 5.6

Employee Benefit Plans.  The Borrower shall neither take any action, nor omit to
take any action, if such action or omission would result in any of the
statements set forth in Section 4.9 (including any written disclosures made by
the Borrower to the Lender under Section 4.9) becoming inaccurate or misleading
at any time while the Note remains outstanding.

Section 5.7

Insurance.  The Borrower will maintain the insurance set forth on Exhibit B to
the closing checklist attached hereto as Exhibit 3.1.  The Borrower agrees to
provide the Lender with prompt notice of any material modification, notice of
cancellation or cancellation of any insurance policies required hereunder.





14




--------------------------------------------------------------------------------



Section 5.8

Payment of Taxes and Claims.  The Borrower will file all tax returns and reports
which are required by law to be filed by it and will pay before they become
delinquent, all taxes, assessments and governmental charges and levies imposed
upon it or the Mortgage Property and all claims or demands of any kind
(including those of suppliers, mechanics, carriers, warehousemen, landlords and
other like Persons) which, if unpaid, might result in the creation of a Lien
upon the Mortgaged Property, provided that the foregoing items need not be paid
if they are being contested in good faith by appropriate proceedings, and as
long as the Borrower’s title to the Mortgaged Property is not materially
adversely affected, its use of the Mortgaged Property in the ordinary course of
its business is not materially interfered with and adequate reserves with
respect thereto have been set aside on the Borrower’s books in accordance with
GAAP.

Section 5.9

Maintenance of Properties.  The Borrower will maintain the Mortgaged Property in
good condition, repair and working order, and make all necessary repairs,
renewals, replacements, betterments and improvements thereto.

Section 5.10

Compliance.  The Borrower will comply in all material respects with all laws,
rules, regulations, orders, writs, judgments, injunctions, decrees or awards to
which it may be subject, except to the extent the failure to so comply could not
reasonably be expected to result in a Material Adverse Effect.

Section 5.11

Environmental Matters; Reporting.  The Borrower will observe and comply and will
cause each Guarantor, if any, and all other Persons occupying any portion of the
Mortgaged Property to observe and comply with all Environmental Laws of any
government or government agency relating to health, safety, pollution, Hazardous
Substances or other environmental matters, except to the extent the failure to
so observe and/or comply could not reasonably be expected to result in a
Material Adverse Effect.

Section 5.12

Appraisals. The Borrower agrees that the Lender shall have the right to obtain,
at the Borrower’s expense, an appraisal of the Mortgaged Property, prepared by
an appraiser acceptable to the Lender and in substantial conformance with
governmental regulations applicable to the Lender and approved by the Lender at
any time that (a) a Default or an Event of Default has occurred and is
continuing hereunder, (b) any damage to or destruction of the Mortgaged Property
in an amount exceeding $250,000 occurs, or (c) such appraisal is required by
then current banking laws or regulations.  In the event that the Lender shall
elect to obtain such an appraisal, the Lender may immediately commission an
appraiser acceptable to the Lender, at the Borrower’s cost and expense, to
prepare the appraisal and the Borrower shall fully cooperate with the Lender and
the appraiser in obtaining the necessary information to prepare such appraisal.
 In the event that the Borrower fails to cooperate with the Lender in obtaining
such an appraisal or in the event that the Borrower shall fail to pay for the
cost of such appraisal and the Lender’s reasonable internal appraisal review fee
within 10 days following demand therefor, such event shall constitute a Default
or an Event of Default hereunder and the Lender shall be entitled to exercise
all remedies available to it hereunder.  In the event that any such appraisal
shall determine that the then outstanding principal balance of the Loan is
greater than 65% of the fair market value of the Mortgaged Property and the
Borrower fails to prepay, within 30 days after written notice from the Lender to
the Borrower, the outstanding principal balance of the Loan to the extent
necessary to reduce said principal balance down to 65% of said fair market
value, such event shall constitute an Event of Default hereunder, and the Lender
shall be entitled to exercise all remedies available to it hereunder. In the
event any such appraisal is required by reason of the damage or destruction of a
portion of the Mortgaged Property, the fair market value shall be calculated on
the Mortgaged Property after restoration of the Improvements thereon, but
subject only to then existing Leases which will remain in full force and effect
following such restoration.

Section 5.13

Compliance with other Loan Documents.  The Borrower shall promptly comply with
all of the covenants and agreements of the Borrower which are contained in the
other Loan Documents, the Leases and other easements, agreements and
restrictions affecting the Mortgaged Property  (subject to applicable grace,
notice and cure periods provided therein).

Section 5.14

Debt Service Coverage Ratio.  

(a)

The Borrower shall maintain a Debt Service Coverage Ratio (Pre-Distributions) of
not less than 1.35 to 1.00 as of the last day of each fiscal year of the
Borrower, determined for the period of 12 months ending on such date, commencing
December 31, 2014.





15




--------------------------------------------------------------------------------



(b)

The Borrower shall maintain a Debt Service Coverage Ratio (Post-Distributions)
of not less than 1.05 to 1.00 as of the last day of each fiscal year of the
Borrower, determined for the period of 12 months ending on such date, commencing
December 31, 2014.

Section 5.15

Depository Relationship.  The Borrower shall maintain the Lender as its
principal depository bank, including for the maintenance of business, cash
management, operating and administrative deposit accounts.

Section 5.16

Collection Account; Lock Box; Application of Collected Funds.

(a)

Within two Business Days of the date hereof, Borrower shall:

(i)

establish a deposit account with the Lender (“Collection Account”) and related
lockbox service (the “Lock Box”) into which all cash, checks or other Rents will
be deposited solely with Lender; and

(ii) direct all Tenants to remit Rents directly to the Lock Box or Collection
Account (if notwithstanding the foregoing instructions, Borrower receives any
Rents, Borrower shall receive such payments as Lender’s trustee, and shall
immediately deposit all cash, checks or other Rents received by it into the
Collection Account).

(b)

All funds deposited into the Collection Account shall be applied by Lender in
accordance with Section 2.13.

Section 5.17

Talon Transaction.  Within two Business Days of the date hereof, the Borrower
shall consummate the Talon Transaction.




ARTICLE 6

NEGATIVE COVENANTS

The Borrower hereby covenants and agrees with the Lender as follows:

Section 6.1

Merger and Name.  The Borrower will not merge or consolidate, or enter into any
analogous reorganization or transaction with any Person or liquidate, wind up or
dissolve itself (or suffer any liquidation or dissolution) or form any
Subsidiaries or permit any other Person to merge into it, or acquire all or a
substantial part of the assets of any other Person, without the prior written
consent of the Lender.  The Borrower will not change its name or the state in
which it is organized without 20 days’ prior written notice to the Lender.

Section 6.2

Sale or Lease of Assets.  Except in connection with the Talon Transaction, the
Borrower will not directly or indirectly, sell, lease (other than leases
permitted by the Mortgage), assign, convey, transfer or otherwise dispose of
(whether in one transaction or a series of transactions) the Mortgaged Property,
or enter into any agreement to do any of the foregoing, without prior written
consent of the Lender.

Section 6.3

Distributions.  The Borrower will not make any distribution to any holder of any
Capital Stock of the Borrower, or redeem, repurchase or otherwise acquire or
retire the interest of any holder of any capital stock of the Borrower, except
that the Borrower may make distributions to its members provided that no Default
or Event of Default shall exist before or after giving effect to such
distribution or be created as a result thereof.

Section 6.4

Contingent Obligations.  The Borrower will not (i) endorse, guarantee,
contingently agree to purchase or to provide funds for the payment of, or
otherwise become contingently liable upon, any Indebtedness of any other Person,
except by the endorsement of negotiable instruments for deposit or collection
(or similar transactions) in the ordinary course of business, or (ii) agree to
maintain the net worth or working capital of, or provide funds to satisfy any
other financial test applicable to, any other Person.





16




--------------------------------------------------------------------------------



Section 6.5

Loans and Investments.  The Borrower will not make, or permit to exist, any
loans or advances to or Investments in any Person.

Section 6.6

Indebtedness.  The Borrower will not, without the Lender’s prior written
consent, incur, create, issue, assume or suffer to exist any Indebtedness,
except: (a) Indebtedness under this Agreement; (b) current liabilities, other
than for borrowed money, incurred in the ordinary course of business; and (c)
Indebtedness existing on the date of this Agreement and disclosed on Schedule
6.6 hereto.

Section 6.7

Liens.  The Borrower will not create, incur, assume or suffer to exist any Lien
on the Mortgaged Property, except: (a) Liens granted to the Lender; (b) Liens
existing on the date of this Agreement and disclosed on Schedule 6.7 hereto; (c)
Liens for taxes, fees, assessments and governmental charges not delinquent; and
(d) Liens of carriers, warehousemen, mechanics and materialmen, and other like
Liens arising in the ordinary course of business, for sums not due
(collectively, “Permitted Encumbrances”).

Section 6.8

[Intentionally Omitted].

Section 6.9

UMAGA Agreement.  The Borrower shall not terminate assign, sublease, renew, or
amend that certain UMAGA Amended and Restated Master Agreement dated as of
August 5, 2013 by and between Mortgagor Upper Midwest Allied Gifts Association,
Inc. (the “UMAGA Agreement”) without the prior written consent of Lender.

Section 6.10

Payments on Subordinated Indebtedness and Changes to Subordinated Indebtedness
Documents.  The Borrower will not:

(a)

Make any payment (including any principal, premium, interest, fee or charge)
with respect to any Subordinated Indebtedness, except, in each instance, to the
extent, and in the manner, expressly permitted by the subordination agreement
executed in connection with such Subordinated Indebtedness;

(b)

Repurchase, redeem, defease, acquire or reacquire for value any of the
Subordinated Indebtedness; or

(c)

Agree to any amendment, modification, restatement of or supplement to any loan
agreements, notes, security documents, mortgages, guarantees or other agreements
or instruments entered into by the Borrower in connection with any Subordinated
Indebtedness.




ARTICLE 7

EVENTS OF DEFAULT AND REMEDIES

Section 7.1

Events of Default.  The occurrence of any one or more of the following events
shall constitute an Event of Default:

(a)

The Borrower shall fail to make when due, whether by acceleration or otherwise,
any payment of principal of or interest on the Note or payment of any other
obligations of the Borrower to the Lender pursuant to this Agreement or any of
the other Loan Documents.

(b)

Any representation or warranty made by or on behalf of the Borrower or any
Guarantor in this Agreement or any of the other Loan Documents or by or on
behalf of the Borrower or any Guarantor in any certificate, statement, report or
document herewith or hereafter furnished to the Lender pursuant to this
Agreement or any of the other Loan Documents shall prove to have been false or
misleading in any material respect on the date as of which the facts set forth
are stated or certified.

(c)

[Intentionally Omitted].





17




--------------------------------------------------------------------------------



(d)

(i) There is filed by the Borrower or any Guarantor any case, petition,
proceeding or other action (“Bankruptcy Case”) under any existing or future
bankruptcy, insolvency, reorganization, liquidation or arrangement or
readjustment of debt law or any similar existing or future law of any applicable
jurisdiction, including the Bankruptcy Code (“Insolvency Law”), (ii) an
involuntary Bankruptcy Case (“Involuntary Proceeding”) is commenced against the
Borrower or any Guarantor under any Insolvency Law and order of relief is
entered or the Involuntary Proceeding is not dismissed within 60 days, after the
commencement of the Bankruptcy Case, or (iii) a custodian, receiver, trustee,
sequestrator, or agent is appointed or authorized to take charge of any of the
Borrower’s or any Guarantor’s properties.

(e)

A judgment or judgments for the payment of money in excess of insurance coverage
(which the insurer shall have agreed is applicable), individually or in the
aggregate, shall be rendered (A) against the Borrower in excess of the sum of
$100,000, or (B) any Guarantor, in excess of the sum of $250,000, and, in either
case,  either (i) the judgment creditor executes on such judgment or (ii) such
judgment remains unpaid or undischarged for more than 30 days from the date of
entry thereof or such longer period during which execution of such judgment
shall be stayed during an appeal from such judgment.

(f)

A default or event of default (however denominated) occurs under the terms of
(i) any other Indebtedness of the Borrower or any Guarantor to the Lender (or
its affiliates), whether any such Indebtedness is now existing or hereafter
arises and whether direct or indirect, due or to become due, absolute or
contingent, primary or secondary or joint or joint and several, or (ii) any
Indebtedness of the Borrower or any Guarantor to any Person other than the
Lender in the aggregate principal amount of $100,000 or more beyond applicable
notice and cure periods therein;

(g)

Any execution or attachment shall be issued whereby any substantial part of the
Mortgaged Property shall be taken or attempted to be taken and the same shall
not have been vacated or stayed within 30 days after the issuance thereof.

(h)

Any Guarantor shall die (if an individual), be dissolved, liquidated or revoked
(if a trust) and the Borrower fails to secure a replacement Guarantor who shall
assume the obligations of such deceased, dissolved, liquidate or revoked
Guarantor within 45 days thereafter, such replacement Guarantor and the terms of
such assumption shall be subject to the Lender’s approval;

(i)

The institution by the Borrower or any Guarantor of steps to terminate any Plan
if in order to effectuate such termination, the Borrower or such Guarantor would
be required to make a contribution to such Plan, or would incur a liability or
obligation to such Plan, in excess of $25,000, or the institution by the Pension
Benefit Guaranty Corp. of steps to terminate any Plan;

(j)

Any Loan Document shall not be, or shall cease to be, binding and enforceable in
accordance with its terms, or any Guarantor shall revoke or disavow, or attempt
to revoke or disavow, the Guaranty to which it is a party, or the Lender shall
cease to have a first priority security interest and lien in the Mortgaged
Property;

(k)

A default occurs in the performance of the Borrower’s obligations in Article 5
or 6 hereof, or under any provision of the Mortgage beyond any applicable notice
and cure period;

(l)

Any event occurs which is denominated as a “Default” or an “Event of Default” in
any other section of this Agreement or in any of the other Loan Documents beyond
any applicable notice and cure period;





18




--------------------------------------------------------------------------------




(m)

The occurrence and continuance of any default or event of default (however
denominated) under the UMAGA Agreement, which default or event of default
continues beyond any grace period therein, or (i) any group of Tenants (A) whose
cumulative monthly rent obligations exceed 15% of the total monthly rental
income of the Mortgaged Property or (B) who lease, in the aggregate more than
24,670 square feet of Net Rentable Area (as defined in the UMAGA Agreement)
shall be in default (beyond any applicable cure period) or whose respective
Lease, as shown on the Rent Roll, shall have expired or terminated or (ii) the
UMAGA Agreement is terminated for any reason;

(n)

The Borrower or any Guarantor shall default in the performance or observance of
any agreement, covenant or condition required to be performed or observed by the
Borrower or such Guarantor under the terms of this Agreement or any other Loan
Documents, other than an Event of Default described in Subsections 7.1(a)
through (m) above, which default, if curable,  continues for 30 days after the
earlier of (i) receipt of notice of such default by the Borrower from the
Lender, or (ii) date on which an officer of the Borrower becomes aware of such
default.

Section 7.2

Remedies.  If (a) any Event of Default described in Section 7.1(d) shall occur,
the outstanding unpaid principal balance of the Note, the accrued interest
thereon and all other obligations of the Borrower to the Lender under the Loan
Documents shall automatically become immediately due and payable; or (b) any
other Event of Default shall occur and be continuing, then the Lender may take
any or all of the following actions: (i) declare the outstanding unpaid
principal balance of the Note, the accrued and unpaid interest thereon and all
other obligations of the Borrower to the Lender under the Loan Documents to be
forthwith due and payable, whereupon the Note, all accrued and unpaid interest
thereon and all such obligations shall immediately become due and payable, in
each case without demand or notice of any kind, all of which are hereby
expressly waived, anything in this Agreement or in the Note to the contrary
notwithstanding, (ii) exercise all rights and remedies under the Mortgage, any
other Loan Document, and (iii) enforce all rights and remedies under any
applicable law.

Section 7.3

Security Agreement in Accounts and Setoff.  As additional security for the
payment of all of the Borrower’s Obligations, the Borrower grants to the Lender
and any such holder of the Note a security interest in, a lien on, and an
express contractual right to set off against, each deposit account and all
deposit account balances, cash and any other property of the Borrower now or
hereafter maintained with, or in the possession of, the Lender or such holder of
the Note.  Upon the occurrence of any Event of Default, the Lender or such
holder of the Note may: (a) refuse to allow withdrawals from any such deposit
account; (b) apply the amount of such deposit account balances and the other
assets of the Borrower described above to the Obligations; and (c) offset any
other obligation of the Lender or such holder of the Note against the
Obligations; all whether or not the Obligations are then due or have been
accelerated and all without any advance or contemporaneous notice or demand of
any kind to the Borrower, such notice and demand being expressly waived.

ARTICLE 8

MISCELLANEOUS

Section 8.1

Waiver, Amendment and Cumulative Rights.  No failure on the part of the Lender
or the holder of the Note to exercise and no delay in exercising any power or
right hereunder or under any other Loan Document shall operate as a waiver
thereof; nor shall any single or partial exercise of any power or right preclude
any other or further exercise thereof or the exercise of any other power or
right.  The remedies herein and in any other instrument, document or agreement
delivered or to be delivered to the Lender hereunder or in connection herewith
are cumulative and not exclusive of any other rights and remedies which the
Lender would otherwise have at law, in equity or by statute, and all such rights
and remedies, together with the Lender’s rights and remedies under the other
Loan Documents, are cumulative and may be exercised individually, concurrently,
successively and in any order.  No amendment, modification or waiver of any
provision of this Agreement or consent to any departure by the Borrower
therefrom shall be effective unless the same shall be in writing and signed by
the Lender and Borrower, and then such amendment, modifications, waiver or
consent shall be effective only in the specific instances and for the specific
purpose for which given.





19




--------------------------------------------------------------------------------



Section 8.2

Costs, Expenses and Taxes.  The Borrower agrees, whether or not the Loan is made
hereunder, to pay on demand: (i) all costs and expenses of the Lender (including
the reasonable fees and expenses of counsel and paralegals for the Lender)
incurred in connection with the preparation, execution and delivery of the Loan
Documents and the preparation, negotiation and execution of any and all
amendments to each thereof, and (ii) all costs and expenses of the Lender
incurred in connection with the administration and the enforcement of the Loan
Documents.  The Borrower agrees to pay, and save the Lender harmless from all
liability for, any stamp or other taxes which may be payable with respect to the
execution or delivery of the Loan Documents.  The obligations of the Borrower
under this Section shall survive any termination of this Agreement.

Section 8.3

Indemnity.  The Borrower agrees to indemnify and hold the Lender harmless from
any loss or expense which may arise or be created by the acceptance in good
faith by the Lender of telephonic or other instructions for making the Loan or
disbursing the proceeds thereof.  The Borrower further agrees to defend,
protect, indemnify, and hold harmless the Lender, and its affiliates, officers,
directors, employees and agents of each of the foregoing (each an “Indemnified
Person”) from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, claims, costs, expenses and disbursements
of any kind based on the capitalization of the Borrower, the Loan or the use or
intended use of the proceeds of the Loan, provided that the Borrower shall have
no obligation hereunder to an Indemnified Person with respect to any of the
foregoing to the extent resulting from the gross negligence or willful
misconduct of such Indemnified Person or arising solely from claims between one
such Indemnified Person and another such Indemnified Person.  The obligations of
the Borrower under this Section shall survive any termination of this Agreement.

Section 8.4

Notices.  Except when telephonic notice is expressly authorized by this
Agreement, any notice or other communication to any party in connection with
this Agreement shall be in writing and shall be sent by manual delivery,
overnight courier or United States mail (postage prepaid) addressed to such
party at the address specified on the signature page hereof, or at such other
address as such party shall have specified to the other party hereto in writing.
 Notices may also be given by fax and e-mail, but shall be deemed effective only
when expressly acknowledged by the recipient thereof.  All periods of notice
shall be measured from the date of delivery thereof if manually delivered, from
the date of the express acknowledgement in the case of fax or e-mail, from the
first Business Day after the date of sending if sent by overnight courier, or
from four days after the date of mailing if mailed.

Section 8.5

Successors.  This Agreement shall be binding upon the Borrower and the Lender
and their respective successors and assigns, and shall inure to the benefit of
the Borrower and the Lender and the successors and assigns of the Lender.  The
Borrower shall not assign its rights or duties hereunder without the written
consent of the Lender.

Section 8.6

Participations and Information.  The Lender may at any time sell, assign or
transfer one or more interests or participations in all or any part of its
rights or obligations in this Agreement and/or any of the other Loan Documents
to any Person.  The Lender may furnish any information concerning the Borrower
in the possession of the Lender from time to time to affiliates of the Lender in
connection with banking business of the Lender or such affiliates and to
participants and prospective participants and may furnish information in
response to credit inquiries consistent with general banking practice.

Section 8.7

Severability.  Any provision of the Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction.

Section 8.8

Subsidiary References.  The provisions of this Agreement relating to
Subsidiaries shall apply only during such times as the Borrower has one or more
Subsidiaries.

Section 8.9

Captions.  The captions or headings herein and any table of contents hereto are
for convenience only and in no way define, limit or describe the scope or intent
of any provision of this Agreement.








20




--------------------------------------------------------------------------------



Section 8.10

Entire Agreement.  This Agreement, the Loan Documents and the other documents
mentioned herein embody the entire agreement and understanding between the
Borrower and the Lender with respect to the subject matter hereof and thereof.
 This Agreement supersedes all prior agreements and understandings relating to
the subject matter hereof.

Section 8.11

Counterparts; Digital Copies.  This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and either of the parties hereto may execute this Agreement by
signing any such counterpart. A facsimile or digital copy of this signed
Agreement shall be deemed to be an original thereof.

Section 8.12

Time of the Essence.  Time is of the essence in this Agreement.

Section 8.13

No Partnership, Joint Venture or Agency.  The Lender is not the agent or
representative of the Borrower, and the Borrower is not the agent or
representative of the Lender, and nothing in this Agreement will be construed to
make the Lender liable to anyone for goods delivered or services performed upon
the Mortgaged Property or for debts or claims accruing against the Borrower.
 Neither anything contained herein nor the acts of the parties hereto will be
construed to create a partnership or joint venture between the Borrower and the
Lender.

Section 8.14

No Third Party Beneficiaries.  All conditions to the obligations of the Lender
to make advances hereunder are imposed solely and exclusively for the benefit of
the Lender and its assigns and no other Person will have standing to require
satisfaction of such conditions or be entitled to assume that the Lender will
not make disbursements in the absence of strict compliance with any or all
thereof and no other Person, under any circumstances, will be deemed to be
beneficiary of such conditions, any or all of which may be waived in whole or in
part by the Lender at any time if the Lender in its sole discretion deems it
advisable to do so.

Section 8.15

Compliance with Federal Law.  The Borrower shall (a) ensure, and cause each
Subsidiary to ensure, that no Person who owns a controlling interest in or
otherwise Controls the Borrower or such Subsidiary is or shall be listed on the
Specially Designated Nationals and Blocked Person List or other similar lists
maintained by the Office of Foreign Assets Control (“OFAC”), the Department of
the Treasury or included in any Executive Orders, (b) not use or permit the use
of the proceeds of the Loan to violate any of the foreign asset control
regulations of OFAC or any enabling statute or Executive Order relating thereto,
and (c) comply, and cause each Subsidiary to comply, with all applicable Bank
Secrecy Act laws and regulations, as amended.

Section 8.16

Customer Identification - USA Patriot Act Notice.  The Lender hereby notifies
the Borrower that, pursuant to the requirements of the USA Patriot Act, Title
III of Pub. L. 107-56, signed into law October 26, 2001 (the “Act”), it is
required to obtain, verify and record information that identifies the Borrower,
which information includes the name and address of the Borrower and other
information that will allow the Lender to identify the Borrower in accordance
with the Act.

Section 8.17

Governing Law; Jurisdiction; Consent to Service of Process.

(a)

The Loan Documents (other than those containing a contrary express choice of law
provision) and any claim or controversy arising in connection with any Loan
Document shall be governed by and construed in accordance with the internal laws
(but otherwise without regard to the conflict of laws provisions) of the State
of Minnesota.





21




--------------------------------------------------------------------------------




(b)

The Borrower hereby irrevocably and unconditionally agrees that it will not
commence any action, litigation or proceeding of any kind or description,
whether in law or equity, whether in contract or in tort or otherwise, against
Lender (or any of its affiliates) in any way relating to this Agreement or any
other Loan Document or the transactions relating hereto or thereto, in any forum
other than the U.S. Federal or Minnesota state courts sitting in Hennepin
County, Minnesota, and each of the parties hereto hereby irrevocably and
unconditionally submits to the jurisdiction of such courts and agrees that all
claims in respect of any such action, litigation or proceeding may be heard and
determined in such Minnesota State or, to the extent permitted by law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

(c)

Each party to this Agreement hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in Section 8.17(b). Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(d)

Each party to this Agreement irrevocably consents to service of process in the
manner provided for notices in Section 8.4. Nothing in this Agreement or any
other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

Section 8.18

WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

[Remainder of page intentionally blank; signature pages follow]








22




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

Borrower’s Address:

BREN ROAD, L.L.C.

a Delaware limited liability company

10 River Park Plaza; Suite 800

 

 

St. Paul, MN  55107

By:

/s/ Gerald L. Trooien

Telephone: (612) 641-1111

 

Gerald L. Trooien

Fax: (651) 641-1244

 

Chief Manager

 

 

 

 

 

 

 

 

 

 

 

 

Lender’s Address:

BELL STATE BANK & TRUST,

a North Dakota banking corporation

5500 Wayzata Boulevard

 

 

Minneapolis, MN 55416

By:

/s/ Tracy Peterson

Telephone: (952) 905-5000

 

Tracy Peterson

Fax: (952) 746-1404

 

Senior Vice President








































[Signature Page to Loan Agreement]





23




--------------------------------------------------------------------------------

[EXHIBITS AND SCHEDULES OMITTED]









